      Case 4:19-cv-00226 Document 372 Filed on 01/21/21 in TXSD Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 DWIGHT RUSSELL, et al,                              §
     Plaintiffs,                                     §
                                                     §      CIVIL ACTION NO. 4:19-CV-00226
 v.
                                                     §
 HARRIS COUNTY, TEXAS, et al.,                       §
      Defendants.                                    §


                NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Please take notice that Seth Hopkins enters his appearance as counsel for Defendant Harris
County, Texas, in addition to and not in substitution of Rachel Fraser, who remains as lead counsel:


Date: January 21, 2021
                                              Respectfully submitted,

                                              CHRISTIAN D. MENEFEE
                                              HARRIS COUNTY ATTORNEY

                                              /s/ Seth Hopkins
                                              Seth Hopkins
                                              Managing Counsel
                                              State Bar No. 24032435
                                              Federal (Southern District) No. 2043155
                                              1019 Congress, 15th Floor
                                              Houston, Texas 77002
                                              Telephone: (713) 274-5141
                                              Facsimile: (713) 755-8924
                                              Seth.Hopkins@cao.hctx.net

                                              CO-COUNSEL FOR DEFENDANT
                                              HARRIS COUNTY, TEXAS




                                                 1
     Case 4:19-cv-00226 Document 372 Filed on 01/21/21 in TXSD Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2021, a true and correct copy of this pleading was
served upon all parties of record via the CM/ECF system.


                                           /s/ Seth Hopkins
                                           SETH HOPKINS
                                           Assistant County Attorney




                                              2
